6 A.3d 1284 (2010)
In re David E. PARKER, Respondent.
No. 10-BG-651.
District of Columbia Court of Appeals.
Filed November 4, 2010.
Before REID, Associate Judge, TERRY and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of the State of New York, see In re Parker, 66 A.D.3d 1497, 885 N.Y.S.2d 658 (2009), this court's June 22, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI § 14(g), it is
ORDERED that David E. Parker, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of five years with a fitness requirement. *1285 See In re Goldman, 910 A.2d 291 (D.C.2006)(imposition of a fitness requirement is identical reciprocal discipline for resignations proffered while bar disciplinary matters are pending); and In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI § 14(g).